47 F.3d 1166
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Zachary James HAYES, a/k/a Zachery James Hayes, Defendant-Appellant.
No. 93-5911.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 29, 1994.Decided Feb. 3, 1995.

John Stuart Bruce, FEDERAL PUBLIC DEFENDER'S OFFICE, Greensboro, NC, for Appellant.  Benjamin H. White, Jr., United States Attorney, Paul A. Weinman, Assistant United States Attorney, Greensboro, NC, for Appellee.
Before WIDENER, WILKINSON, and NIEMEYER.
OPINION
PER CURIAM:


1
Zachary James Hayes appeals from his conviction of and sentence imposed for possession with intent to distribute cocaine in violation of 21 U.S.C.A. Sec. 841(a)(1) (West 1981), and carrying and use of a firearm during and in relation to a drug trafficking offense in violation of 18 U.S.C.A. Sec. 924(c) (West Supp.1994).  Hayes' attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), asserting that there are no meritorious issues for appeal.  Hayes was notified of his right to file an additional brief, but has not done so.


2
Our review of the plea agreement and the transcript of the hearing conducted pursuant to Fed.R.Crim.P. 11, reveals that the district court properly found Hayes' guilty plea to be knowing and voluntary.  See North Carolina v. Alford, 400 U.S. 25, 31 (1970);  Boykin v. Alabama, 395 U.S. 238, 242 (1969).  Additionally, the undisputed factual basis for the plea supports Hayes' plea.  See Fed.R.Crim.P. 11(f);  United States v. Holmes, 840 F.2d 246, 248 n. 2 (4th Cir.), cert. denied, 488 U.S. 831 (1988).  We therefore affirm Hayes' conviction.


3
The district court found by a preponderance of the evidence that Hayes possessed with intent to distribute the quantity of amphetamine charged in the dismissed count of the indictment, and we find no error by the district court in considering this as relevant conduct pursuant to United States Sentencing Commission, Guidelines Manual, Sec. 1B1.3(a)(2) (Nov.1992).  See United States v. McNatt, 931 F.2d 251, 258 (4th Cir.1991), cert. denied, 60 U.S.L.W. 3478 (U.S.1992).  The district court also correctly computed Hayes' criminal history category.  Because Hayes' sentence was the result of a proper application of the sentencing guidelines, we affirm Hayes' sentence.


4
In accordance with the requirements of Anders, 386 U.S. at 744, we have reviewed the entire record in this case and have found no meritorious issues for appeal.  We therefore affirm Hayes' conviction and sentence.  This Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court of the United States for further review.  If the client requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move in this Court for leave to withdraw from representation.  Counsel's motion must state that a copy thereof was served on the client.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED